Exhibit 10.1

Exhibit A TO

SOURCING AND DEVELOPMENT AGREEMENT



CONFIDENTIAL INFORMATION CONTAINED IN THIS EXHIBIT HAS BEEN OMITTED FROM PUBLIC
FILING PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S.
SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION, WHICH APPEARS ON 5
PAGES OF THIS EXHIBIT AND HAS BEEN IDENTIFIED WITH THE SYMBOL "***," HAS BEEN
FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION.



PURCHASE CONTRACT

This Purchase Contract (the "Agreement") is made and entered into as of the last
date of execution hereof by and between UTC Power Corporation, a corporation
incorporated and existing under the laws of the State of Delaware and having an
office and place of business in South Windsor, Connecticut (hereinafter referred
to as "UTCP") and Raser Technologies, Inc., a corporation incorporated and
existing under the laws of the State of Utah and having an office and place of
business at 5152 N. Edgewood Drive, Suite 375, Provo, Utah (hereinafter referred
to as "BUYER"). BUYER and UTCP are hereinafter referred to collectively as
"Parties".

PROJECT LOCATION(S):

TBD



DELIVERY DATES:

TBD



UTCP shall deliver the PureCycle® geothermal waste heat-to-electricity equipment
(the "Equipment") and the services described on the Bill of Materials attached
hereto as Exhibit B, in accordance with the terms of this Agreement and all
other documents expressly incorporated herein by reference. Sixteen weeks prior
to the first shipment, BUYER must provide written notice to UTCP of the number
of units BUYER requires for each resource temperatures (220 F, 245 F, or 285 F)
and deliveries will occur at a rate of 4 units per week at the end of the
sixteen week period.



UTCP will ship the Equipment provided under this Agreement to the destination
specified by BUYER below (the "Destination").

Ship to: TBD

c/o: TBD

Address: TBD



CONTRACT PRICE AND TAXES



The Contract Price per unit of Equipment (the "Per Unit Contract Price") is ***,
plus *** per unit for shipping to the Destination and Initial Start-up upon
BUYER's completion of installation; and the total Contract Price for *** units
(the "Total Contract Price"), including such shipping and Initial Start-up, is
$33,385,000. BUYER shall pay UTCP, in addition to the Total Contract Price, any
and all taxes (except for income taxes) which may be imposed by any taxing
authority arising from the sale, delivery, or subsequent use of the goods sold
or otherwise under this Agreement, and for which UTCP may be held responsible
for collection or payment, either on its own behalf or that of BUYER.



NOTICES



Address all notices, which shall be made in the English language, by certified
mail, return receipt requested, or by nationally recognized overnight couriers
to:



UTCP BUYER

UTC Power Corporation Raser Technologies, Inc.

195 Governor's Highway 5152 N. Edgewood Drive, Suite 375

South Windsor, CT 06074 U.S.A. Provo, Utah 84604

Attention: Counsel Attention: Steven Brown

Facsimile: (860) 727-2399 Facsimile: (801) 374 -3314



ACCEPTANCE



This Agreement, together with the Standard Terms and Conditions, Bill of
Materials and Limited Warranty Terms of Coverage attached hereto, and each other
attachment or document appended hereto and expressly incorporated herein, if
any, shall be the binding agreement between the Parties upon the execution
hereof by an authorized representative of each of the Parties.



Accepted in Duplicate by:

UTC POWER CORPORATION

Raser Technologies, Inc.



By: /s/ JAMES VAN HOOF By: /s/ MARTIN F. PETERSEN

Name: James Van Hoof Name :Martin F. Petersen

Title: V.P CFO Title: CFO

Date :4/03/08 Date: 4/03/08



STANDARD TERMS & CONDITIONS



INVOICING SCHEDULE

BUYER agrees to pay to UTCP U.S. $33,385,000 (the "Total Contract Price") for
the equipment and services described in this Agreement, based on the following
invoicing schedule:



15% of the Total Contract Price shall be due and payable on April 1, 2008 (such
amount shall be referred to herein as a "Down Payment");



80% of the Per Unit Contract Price shall be invoiced by UTCP upon delivery by
UTCP of each PureCycle® unit to the Destination (each such amount shall be
referred to herein as a "Per Unit Delivery Payment") and shall then be due and
payable by BUYER to UTCP immediately in accordance with the payment terms below;
and



5% of Per Unit Contract Price, plus *** per unit for shipping to the Destination
and Initial Start-up shall be invoiced by UTCP upon Initial Start-up of the each
PureCycle® unit at the Destination or ninety (90) days after the unit's
delivery, whichever occurs first (each such amount shall be referred to herein
as a "Per Unit Start-up Payment" and, together with the Down Payment and the Per
Unit Delivery Payment, the "Per Unit Payments"), and shall then be due and
payable by BUYER to UTCP immediately in accordance with the payment terms below.



The Down Payment is meant to cover the cost of lead-time sourcing, product
support and equipment processing, and is non-refundable.



PAYMENT TERMS



All payments made to UTCP shall be made in U.S. dollar funds by wire transfer or
check in the required remittance amount without discount to a U.S. bank
designated by UTCP for credit to UTCP's account. If payment is made by check
BUYER shall send the check to:

Regular Mail

Overnight Mail



UTC Power Corporation Mellon Financial

Dept. CH 10788 5505 Cumberland Ave., Suite 307

Palatine, IL 60055-0594 Chicago, IL 60656-1471

Attn: Lockbox Supervisor

UTC Power Corporation - CH10788

Phone: (773) 763-5631



If the payment is made by wire transfer, BUYER shall transfer funds to UTCP's
account at:

 

 

With the exception of the Down Payment, which shall be due and payable on April
1, 2008, payment terms for the Per Unit Payments are net 30 days of invoice date
and each payment will accrue interest from the date it is due until the date it
is received by UTCP, at a rate of 1.5% per month. In no event shall any such
interest be deemed to be a penalty but shall be solely construed as an
administrative charge to UTCP arising out of BUYER's late payment. BUYER shall
reimburse UTCP for any expenses, including reasonable attorneys' fees, incurred
in collecting any overdue payments, and in no event shall the payment hereunder
exceed any applicable federal or state usury laws. UTCP reserves the right to
amend the invoicing schedule and payment terms and/or require letter of credit
or other alternative method of payment, if UTCP determines, in its sole
discretion that BUYER's financial condition at any time does not justify
continuance of the invoicing schedule and payment terms contained herein.



UTCP shall submit invoices for payment to BUYER at the address incorporated
under the section herein entitled NOTICES, if any, or as otherwise directed in
writing by BUYER.



The prices set forth in this Agreement are firm, provided that if BUYER delays
delivery of the units of Equipment (as defined in Exhibit A) from the applicable
agreed-upon Delivery Dates, then BUYER agrees to pay UTCP, without limitation of
other rights and remedies of UTCP, any increased costs that it incurs from third
parties based on such delay, including any rerouting or other shipping costs,
any storage and rigging fees, and any price increases from suppliers of the
units of Equipment being transferred in that Stage or any services under this
Agreement.



 

SERVICES AND MATERIALS FROM UTCP



UTCP will provide services required for Initial Start-Up of the units of
Equipment delivered. Initial Start-Up shall mean the first start-up of the
Equipment delivered following completion of installation at BUYER's site such
that the units of Equipment are ready for BUYER's normal operation. UTCP may
provide any or all of the services required under this Agreement through its
sister division, Carrier Commercial Services ("Carrier") or another
UTCP-authorized service provider. BUYER will be responsible for site preparation
and installation prior to Initial Start-Up as outlined under BUYER's
Responsibilities below.

UTCP reserves the right to change or supercede product descriptions, part
numbers and sub-component requirements of any equipment to be provided under
this Agreement. Except as expressly stated herein, UTCP shall not be required to
provide any materials related to the Equipment or to provide any services
relating to the Equipment, including to perform tests, install any items of
Equipment or parts thereof, or make modifications, that may be recommended or
directed by an insurance company, or a government, state, municipal or local
utility, or other authority. UTCP may provide any Equipment-related
documentation to BUYER electronically. BUYER acknowledges that any quotations,
cost or other analysis, or other materials provided by UTCP or BUYER are for
informational purposes only, that no liability will accrue to UTCP based on any
such materials and that all of the obligations and warranties of UTCP are as
expressly provided herein and are not supplemented or amended by any such
materials. At BUYER's request, UTCP shall review and comment on BUYER's
installation design drawings and related materials. UTCP makes no warranties or
representations with respect to, and accepts no liability arising directly or
indirectly from or in connection with BUYER's drawings, materials, reviews
and/or comments. BUYER is responsible in all respects for the design of the
installation and for the installation of the Equipment.



DELIVERY; TITLE; AND SHIPPING



UTCP shall arrange and prepay shipping and transportation by carrier from the
place of manufacture or supply, as applicable, to the Destination. Shipment
shall be FOB the place of manufacture or supply. UTCP does not guarantee a
particular date for shipment or delivery. UTCP will give BUYER written notice of
the delivery date not less than three (3) weeks prior to the delivery date of
the Equipment. BUYER is responsible for unloading the pieces of equipment at the
Destination. BUYER is responsible for noting any irregularities or damage at the
time of unloading and for designating such irregularities on the shippers' bill
of lading. Prior to shipment of each unit of Equipment, UTCP shall arrange for
the replacement cost of each such unit of Equipment to be covered under
carrier's cargo insurance policy and shall provide BUYER with a Certificate of
Insurance evidencing such coverage and naming BUYER as an additional insured and
a loss payee thereunder.



WARRANTIES



UTCP warrants the Equipment provided hereunder to BUYER in accordance with the
limited warranty terms of coverage attached hereto as Exhibit C. UTCP warrants
that the services provided hereunder to BUYER, if any, will be performed in a
workmanlike manner and in accordance with usual industrial standards. UTCP's
liability and BUYER's remedy under this services warranty are limited to UTCP's
correction of such defective services, provided that written notice of such
defective services shall have been given by BUYER to UTCP within ninety (90)
days after the performance of such services by UTCP. THE FOREGOING EXPRESS
WARRANTIES ARE PROVIDED IN LIEU OF ALL OTHER WARRANTIES WITH RESPECT TO THE
EQUIPMENT AND SERVICES PROVIDED HEREUNDER, WHETHER EXPRESS OR IMPLIED, INCLUDING
ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. BUYER
must provide, pay for and maintain a dedicated analog telephone line, internet
service or other mutually agreed service with long distance direct dial and
answer capability for UTCP's remote monitoring service. Upon reasonable notice
from UTCP, BUYER agrees to provide UTCP reasonable access to the Equipment for
purposes of repair or replacement under this warranty and agrees to provide, at
its sole cost, the personnel and equipment required to provide such access to
UTCP, including any reasonable personnel and equipment required for any rigging,
hoisting and related services necessary to perform work under the warranty. UTCP
guarantees that each Current Generation System delivered under this agreement
shall produce power as more fully defined in Section 5 of the Sourcing and
Development Agreement executed between UTCP and Raser Technologies, Inc.



BUYER'S RESPONSIBILITIES



Unless separately contracted for with UTCP, BUYER shall be responsible for the
rigging, hoisting, assembly and installation of the Equipment. BUYER shall also
be responsible for obtaining all authorizations and permits necessary to
accomplish the objectives set forth in this Agreement and for paying all
associated costs, including those that are necessary for installation, use,
operation and maintenance of the Equipment. BUYER shall also be responsible for
obtaining interconnection approval from the local distribution utility,
including obtaining any interconnection equipment required by the local utility
that is not included on the attached Bill of Materials, and shall be responsible
for conducting any required witness or other testing of the interconnection
protection functionality. BUYER shall provide UTCP with all information
requested in order to comply with OSHA and other applicable Employee, Health and
Safety rules and regulations, including but not limited to information relating
to the energy-control procedures applicable at the Equipment site under 29 CFR
1910.147, (The control of hazardous energy (lockout/tagout)).



BUYER agrees that it will, prior to UTCP's Initial Start-up mobilization, fully
install the Equipment in conformance with UTCP's installation requirements and
guidelines. Upon delivery of the units of Equipment, BUYER will be provided with
an installation checklist summarizing certain steps required by BUYER prior to
Initial Start-Up. BUYER acknowledges that any such document is provided for
informational purposes only, that no liability will accrue to UTCP based on such
document and that all of the obligations and warranties of UTCP are solely as
expressly provided herein and are not supplemented or amended by any such
document. BUYER shall provide UTCP with a completed installation checklist at
least five (5) business days prior to the desired and agreed upon date to start
the Initial Start-up and commissioning process. Notwithstanding the foregoing,
in the event that UTCP mobilizes at BUYER's request and the preparation is not
complete, BUYER shall pay for remobilization, including travel, material,
equipment and labor expenses.



INSURANCE



UTCP and BUYER shall each maintain statutory workers' compensation and
employers' liability insurance covering UTCP's or BUYER's liability for injury
or death sustained by UTCP's or BUYER's employees, and commercial general
liability insurance under which the limit of liabilities for injuries, including
property damage and accidental death, shall be at least $1,000,000 for any one
occurrence. If either party so requests in writing, the other party shall
furnish certificates of insurance evidencing the above insurance coverage.



LIMITATION OF LIABILITY



The price allocable in this Agreement to any Equipment (including all options)
alleged to be the cause of any loss or damage shall be the ceiling limit on the
aggregate liability of the Parties hereto and Carrier (including the payments
for the uptime guarantee associated with any applicable Service Agreement),
whether founded in contract or tort (including negligence) arising out of, or
resulting from, (i) this Agreement or the performance or breach thereof, (ii)
the design, manufacture, delivery, sale, repair, replacement of any such
Equipment, or (iii) the use of any such Equipment. Under no circumstances shall
UTCP or Carrier be liable for any special, incidental, indirect or consequential
damages of any nature whatsoever, including without limitation, business
interruption, lost profits, revenues or sales, or increased costs of production,
whether such claims are based in contract, warranty or tort, including
negligence, or any other legal theory or principle.



LIQUIDATED DAMAGES AGAINST UTCP



In the event UTCP fails to deliver a PureCycle® unit covered by this Agreement
by the applicable "UTCP Delivery Date Limit" (as defined in Exhibit A hereto)
where BUYER is not in ongoing material breach of its obligations hereunder, UTCP
agrees it shall reimburse BUYER for the Per Unit Payments already made by BUYER
with respect to such PureCycle® unit(s) and pay BUYER liquidated damages in the
amount of *** for each PureCycle® unit that UTCP fails to deliver by such
applicable UTCP Delivery Date Limit in accordance with this Agreement. BUYER
acknowledges and agrees that the liquidated damages described in this section
shall (i) be the sole and exclusive remedies of BUYER with respect to UTCP's
failure to deliver such PureCycle® unit(s) under this Agreement, (ii) be the
sole and exclusive liabilities of UTCP with respect to UTCP's failure to deliver
such PureCycle® unit(s) under this Agreement, (iii) in no event exceed *** in
the aggregate, and (iv) terminate UTCP's obligation to supply the applicable
PureCycle® unit(s).



LIQUIDATED DAMAGES AGAINST BUYER



In the event BUYER fails to accept and pay in full for a PureCycle® unit covered
by this Agreement by the applicable "BUYER Payment Date Limit" (as defined in
Exhibit A hereto) where UTCP is not in ongoing material breach of its
obligations hereunder, BUYER agrees that, in addition to any Per Unit Payments
already made by BUYER with respect to such PureCycle® unit(s), it shall pay UTCP
liquidated damages in the amount of Ten Thousand Dollars ($10,000) for each
PureCycle® unit that BUYER fails to accept or pay in full for by such applicable
BUYER Payment Date Limit in accordance with this Agreement. UTCP acknowledges
and agrees that the liquidated damages described in this section shall (i) be
the sole and exclusive remedies of UTCP with respect to the BUYER's failure to
accept or pay for such PureCycle® unit(s) under this Agreement, (ii) be the sole
and exclusive liabilities of BUYER with respect to the BUYER's failure to accept
or pay for such PureCycle® unit(s) under this Agreement, (iii) in no event
exceed $1,100,000 in the aggregate, and (iv) terminate BUYER's obligation to
purchase the applicable PureCycle® unit(s).



BUYER'S CLAIMS



BUYER shall notify UTCP of any claim of BUYER related to any alleged failure by
UTCP to meet any requirement of this Agreement. The notice shall be in writing,
detail of the alleged failure or failures and allow UTCP a reasonable time to
correct any such failure or failures.



ENTIRE AGREEMENT





This Agreement shall constitute the entire contract between the Parties with
respect to the subject matter hereof with all prior proposals, representations,
quotations, agreements and understandings, written or oral, superseded hereby.
It is agreed that UTCP does not intend to create a right in any third party,
other than Carrier with respect to the section of the Agreement entitled
LIMITATION OF LIABILITY, by entering into this Agreement. The terms and
conditions of this Agreement shall exclusively govern UTCP's performance
hereunder and any terms or conditions in addition to or different from this
Agreement shall have no effect. Notice is hereby given pursuant to Section 2-207
of the Uniform Commercial Code of UTCP's objection to all terms and conditions
in addition to or different from the terms and conditions of this Agreement,
including without limitation any terms or conditions contained in any written
acceptance, order confirmation, purchase order or similar document related to
the Equipment that may be issued by BUYER. This Agreement shall not be amended,
except in a writing signed by the Parties hereto.



ASSIGNMENT



Neither party may assign any of its rights or obligations under this Agreement,
except with the written consent of the other, and any assignment made without
such consent shall be null and void; provided, however, either Party may, upon
written notice to the other, assign its rights and obligations without such
consent, to an entity which acquires all or substantially all of the Party's
assets or which controls, is controlled by or is under common control with the
Party or to an affiliate in which Raser Technologies holds directly or
indirectly an equity or profits interest of at least 20% and the debt to equity
ratio of the assignee is at least 30% and the assignee is not a competitor of
UTCP. In the event that an assignment permitted by this section is made, notice
shall be promptly provided to the other Party.



 

 

 

NO WAIVER; SEVERABILITY; HEADINGS



The failure of either Party to insist on any right, or to invoke or elect any
remedy, shall not be construed as a waiver of that right, remedy or election in
the absence of a writing signed by the waiving Party. The invalidity of one or
more of the phrases, sentences, clauses, or paragraphs contained in this
Agreement shall not affect the validity of the remaining portions. Section
headings in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.



SOFTWARE LICENSE



If software is provided in connection with this Agreement, it shall be licensed
and not sold. Unless otherwise stated, BUYER will receive one license per
contract and such license shall be nontransferable. BUYER will not transfer or
copy any such software or use it in connection with any equipment other than the
Equipment provided hereunder, and BUYER may be required to enter into a separate
software license with respect to such software. Notwithstanding any other term
of this Agreement, UTCP shall not be obligated to deliver any software to the
BUYER unless and until BUYER enters into the software license applicable to the
software. UTCP will not be obligated to deliver software to any person other
than BUYER or BUYER's designated and approved agent. BUYER hereby agrees to be
liable for its agents' compliance with the terms of any software license as
outlined herein. UTCP assumes no liability and makes no warranties or
representations with respect to any third party software related to the
Equipment. Any liabilities, warranties or representations with respect to
software licensed to BUYER from UTCP shall be established solely by the express
provisions of the applicable software license terms and conditions, if any,
between BUYER and UTCP.



DELAYS



Under no circumstances shall UTCP be liable for any loss, damage or delay due to
any cause beyond UTCP's reasonable control, including but not limited to acts or
omissions of government, delays in receipt of export or import licenses or
permits, strikes, lockouts, labor disputes, transportation shortages, fire,
explosion, theft, weather damage, flood, earthquake, riot, severe weather, civil
commotion, war, terrorism, malicious mischief, or acts of God. The time for
performance of this Contract shall be extended for a reasonable period by reason
of the delay. UTCP shall not be obligated to incur any additional expenses in
connection with such a delay unless so directed in writing by BUYER, in which
event the cost of any measures taken to recover any lost time shall be at
BUYER's cost.

COMPLIANCE WITH LAWS AND EXPORT CONTROL





UTCP and BUYER will each comply with all federal and state laws applicable to
the performance of their respective obligations hereunder. The Parties shall
also comply with all U.S. and other export control laws and regulations
associated with or arising from the sale, delivery, or subsequent use of
equipment, data and documentation, including without limitation restrictions on
the re-export of equipment, data and documentation.



LAW CONTROLLING



The rights of all Parties under this Agreement and the construction and effect
of every provision hereof shall be subject to and construed according to the
laws of the State of Connecticut, including the Uniform Commercial Code, and of
the United States of America, excluding the United Nations Convention on the
International Sale of Goods.



EXHIBIT A



Delivery Dates

 

Units *** TBD



 

The Delivery Dates of the *** PureCycle® units are stated above. UTCP commits to
take commercially reasonable efforts to deliver all of the PureCycle® units by
the applicable Delivery Date.



In the event that any of the PureCycle® units included are not delivered within
ninety (90) days after the applicable Delivery Date (each a "UTCP Delivery Date
Limit"), the Parties' agreed-upon liquidated damages against UTCP, as expressly
stated in Standard Terms & Conditions above, shall apply in accordance with
their terms.



In the event that BUYER fails to accept and pay for any of the PureCycle® units
included within ninety (90) days after the applicable Delivery Date (each a
"BUYER Payment Date Limit"), the Parties' agreed-upon liquidated damages against
BUYER, as expressly stated in Standard Terms & Conditions above, shall apply in
accordance with their terms.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



EXHIBIT B



BILL OF MATERIALS



225 kW rated Geothermal PureCycle® Power System

 

QNTY

DESCRIPTION

***

225 kW rated PureCycle

® System - Geothermal (Based on 265 F resource temperature)

***

225 kW rated PureCycle

® System - Geothermal (Based on 245 F resource temperature)

1 / System

Frame

1 / System

Water-Condenser

1 / System

Liquid Evaporator

1 / System

Turbine Inlet Pipe

1 / System

Turbine Inlet Valve

1 / System

Turbine

1 / System

Bypass Valve

1 / System

Turbine Exit Pipe

1 / System

Silencer, Turbine Exit

1 / System

Condenser Inlet Pipe

1 / System

Bypass Pipe

1 / System

Pump Inlet Pipe

1 / System

Pump Inlet Valve

1 / System

Refrigerant Pump

1 / System

Evaporator Inlet Pipe

1 / System

Pump Exit Valve

1 / System

Pump Exit Pipe

1 / System

Power Electronics Assembly

1 / System

Control Electronics Assembly

2,200 lbs / System

Refrigerant, R245fa

2 / System

Thermocouple, Evaporator

1 / System

Valve, 10" Butterfly

15 gal. / System

Turbine Oil

   

Optional Field Installed Accessories

QNTY

DESCRIPTION

1 / System

Hot Water Control Valve



EXHIBIT C



PURECYCLE MODEL 225 GEOTHERMAL POWER SYSTEM

LIMITED WARRANTY TERMS OF COVERAGE